Exhibit 10.1




EMPLOYMENT AGREEMENT




This Agreement is made and entered into effective as of the first day of
January, 2011by and between SOUTHERN CONNECTICUT BANCORP, INC. and it
subsidiary, THE BANK OF SOUTHERN CONNECTICUT, having its principal place of
business in New Haven, Connecticut (hereinafter referred to as the “Employer”)
and Stephen V. Ciancarelli, residing in Smithtown, New York (hereinafter
referred to as the “Employee”).
 
W I T N E S S E T H
 
WHEREAS, the Employee is experienced in the financial oversight of a financial
services company; and
 
WHEREAS, the Employer desires to secure the services of the Employee on the
terms herein set forth; and
 
WHEREAS, the Employee is willing to enter into this Agreement on said terms;
 
NOW, THEREFORE, in consideration of the promises and the mutual covenants herein
contained, the parties hereto, intending to be legally bound, do hereby mutually
covenant and agree as follows:
 
1.  Employment:  The Employer agrees to employ the Employee as Senior Vice
President and Chief Financial Officer of the Employer beginning January 1, 2011,
for the Term of Employment as defined in Section 2, and the Employee accepts
said employment and agrees to serve in such capacity upon the terms and
conditions hereinafter set forth.
 
2.  Term of Employment:  The Term of Employment shall commence on January 1,
2011, and end on December 31, 2012.  Notwithstanding the foregoing, the Term of
Employment shall end if sooner terminated as provided in Section 5.
 
 
 

--------------------------------------------------------------------------------

 
 
3.  Duties of Employment:  The Employee agrees that, so long as he shall be
employed by the Employer, the Employee shall perform all duties assigned or
delegated to him under the By-laws of the Employer and/or from time to time by
the independent Board of Directors of the Employer consistent with his position
as Senior Vice President and Chief Financial Officer.  The Employee shall be
responsible for and perform all acts and services customarily associated with
such position, devoting his full time, best efforts and attention to the
advancement of the interests and business of the Employer.  The Employee shall
not be engaged in or concerned with any other duties or pursuits which are
competitive or inconsistent with the interests and business of the Employer.
 
4.  Compensation:  During the Term of Employment, the Employer shall pay to the
Employee as compensation for the services to be rendered by him hereunder the
following:
 
(a)  The Employer shall pay to the Employee a base salary at the annual rate
of  ONE HUNDRED SIXTY FIVE THOUSAND DOLLARS ($165,000.00).   Such compensation
shall be payable in accordance with normal payroll practices of the Employer.
 
(b)  In addition to the base salary set forth in (a) above, the Employee shall
be entitled to salary increases and other such merit bonuses reflecting job
performance achievements, and/or such other form(s) of merit compensation, as
the independent Board of Directors of the Employer may in its discretion
determine at the end of each calendar year(s) during the Term of
Employment.  The independent Board of Directors may establish one or more
individual or corporate goals for each year, the achievement of which may be
made a condition to the payment of any additional compensation to the
Employee.  Such goals shall be communicated to the Employee and shall be stated
to be a condition to the payment of such additional compensation to the
Employee.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(c)  At the end of each month during the Term of Employment, the Employer shall
reimburse the Employee for approved reasonable business related travel and
entertainment expenses, bank related education, other ordinary business expenses
and convention expenses incurred by Employee in the course of performing his
duties for the Employer hereunder.  Such reimbursement will be made within 30
days after submission of appropriate documentation.
 
(d)  The Employer shall provide group life insurance, comprehensive health
insurance and Major Medical coverage for the Employee comparable to such
coverage provided for officers of the Employer generally.  The Employee shall be
eligible to participate in any profit sharing plan or Section 401(k) plan of the
Employer in accordance with the terms thereof.
 
5.  Termination of Employment.
 
(a)  The Employer shall have the right to terminate this Agreement upon the
occurrence of any one of the following events:


 
(1)
The Employee’s conviction of a felony or any other crime involving the
Employee’s morals or honesty;



 
(2)
Dereliction in the performance of the Employee’s duties hereunder;



 
(3)
Failure of the Employee to adhere to the policies set forth by the Board of
Directors of the Employer;



 
(4)
Failure of the Employee to qualify for a bond;



 
(5)
Death, total disability, or drug abuse or alcoholism, which prevents the
Employee from performing his functions under this Agreement; or



 
(6)
Material non-compliance with the objectives and goals of the position as
mutually agreed upon between the Employer and Employee.

 
 
 

--------------------------------------------------------------------------------

 
 
(b)  Should the Employer enter into a “Business Combination” during the Term of
Employment, the entity remaining after the “Business Combination” occurs shall
pay the Employee a lump sum payment in an amount equal to two times the total of
the Employee’s then current base annual salary plus the amount of any bonus for
the prior calendar year in the event that (i) the Employee separates from
service with the Employer (or its successor) as a result of his not having been
offered the same position with the remaining entity at the Employee’s then
current base annual salary (but only if the Employee had first given the
Employer (or its successor) written notice of his intent to terminate employment
for this reason and a reasonable opportunity to remedy the situation) (ii) the
Employee determines in his sole discretion that the position offered with the
successor is inconsistent with his current position, including any diminution in
title, authority, duties or responsibilities, he can then terminate his
employment as a result thereof (but only if the Employee had first given the
Employer (or its successor) written notice of his intent to terminate employment
for this reason and a reasonable opportunity to remedy the situation); (iii) the
relocation of  Employee's  office to a location more than
twenty-five  (25)  miles from its location as of the date of this Agreement; or
(iv) the Employee is terminated or office relocated, other than a termination
under subparagraph 5 (a), within two years following a “Business
Combination.”   Any such payment will be made no later than twenty days
following such termination of employment.   In either event, such payment shall
be in addition to any compensation otherwise due the Employee under the
following subparagraph (c) or any other provision of this Agreement and all of
the Employee’s stock options and restricted stock previously granted to the
Employee by the Employer shall immediately become fully vested.  As a condition
of the closing or acquisition of stock resulting in a “Business Combination,”
the entity remaining shall agree in writing to honor and comply with this
paragraph 5(b).  A “Business Combination” for purposes of this Agreement shall
be defined as the sale by the Employer of all or substantially all of its
assets, the acquisition of fifty-one (51%) of the Employer’s outstanding voting
stock, or the merger of the Employer with another corporation as a result of
which the Employer is not the surviving entity.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)  In the event of a termination of employment of the Employee by the Employer
(including a termination under subparagraph 5(b) above) other than a termination
under subparagraph 5(a), the Employee shall be entitled to continuation of
benefits under subparagraph 4(d) of this Agreement (but not including the
Employer’s profit sharing or Section 401(k) plan) for the balance of the
unexpired Term of Employment to be paid at the Employee’s option in a lump sum
or ratably over the balance of said term.
 
6.  Vacation.  During the Term of Employment, the Employee shall be entitled
each year to a vacation of at least three (3) weeks, and during such time his
compensation shall be paid in full.  The period of vacation selected each year
shall be with approval of the Employer.  Vacation time which is not taken by the
Employee in any year may not be accumulated or carried over from year to
year.  The Employee shall be entitled to be paid for any unused accrued vacation
time after termination of the Employee’s employment hereunder for the year of
the Employee’s termination.  Normal bank holidays, seminars or convention
attendance, teaching at banking schools or speaking engagements shall not be
considered as part of the Employee’s vacation period.  The Employee shall comply
with any banking regulations relating to the scheduling of vacation time.
 
7.  Notices.  All notices under this Agreement shall be in writing and shall be
deemed effective when delivered in person to the Employee or to the Secretary of
the Employer and the Chairman of the Compensation Committee, or if mailed,
postage prepaid, registered or certified mail, addressed, in the case of the
Employee, to his last known address as carried on the personnel records of the
Employer, and, in the case of the Employer, to the corporate headquarters,
attention of the Secretary and to the Chairman of the Compensation Committee at
his place of business, or to such other address as the party to be notified may
specify by notice to the other party.
 
 
 

--------------------------------------------------------------------------------

 
 
8.  Successors and Assigns.  The rights and obligations of the Employer under
this Agreement shall inure to the benefit of and shall be binding (except as to
the positions and duties of the Employee) upon the successors and assigns of the
Employer, including, without limitation, any corporation, individual or other
person or entity which may acquire all or substantially all of the assets and
business of Employer or with or into which the Employer may be consolidated or
merged or any surviving corporation in any merger involving the Employer.
 
9.  Arbitration.  Any dispute which may arise between the parties hereto shall
be submitted to binding arbitration in New Haven, Connecticut, in accordance
with the Employment Rules of the American Arbitration Association provided that
any such dispute shall first be submitted to the Employer’s Board of Directors
in an effort to resolve such dispute without resort to arbitration.  A single
arbitrator shall decide each dispute.  In any dispute which is submitted to
arbitration, the arbitration costs and attorney’s fees of the prevailing party
shall be paid by the other party.
 
10.  Severability.  If any of the terms or conditions of this Agreement shall be
declared void or unenforceable by any court or administrative body or competent
jurisdiction, such term of condition shall be deemed severable from the
remainder of this Agreement, and the other terms and conditions of this
Agreement shall continue to be valid and enforceable.
 
11.  Construction.  This Agreement shall be construed under the laws of the
State of Connecticut.  Words of the masculine gender mean and include
correlative words of the feminine gender.  Section headings are for convenience
only and shall be considered a part of the terms and provisions of the
Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 
 
12.           Section 409A Compliance.  Notwithstanding anything in this
Agreement to the contrary, it is the intention of the parties that this
Agreement comply with Section 409A of the Internal Revenue Code and any
regulations and other guidance issued thereunder, and this Agreement and the
payment of any benefits hereunder shall be operated and administered
accordingly. Specifically, but not by limitation, the Employee agrees that if,
at the time of termination of employment, the Employer is considered to be
publicly traded and he is considered to be a specified employee, as defined in
Section 409A (and as determined as of December 31 preceding her termination of
employment, unless his termination of employment occurs prior to April 30, in
which case the determination shall be made as of the second preceding December
31), then some or all of such payments to be made hereunder as a result of his
termination of employment shall be deferred for no more than six (6) months and
one day following such termination of employment, if and to the extent the delay
in such payment is necessary in order to comply with the requirements of Section
409A of the Code.  Upon expiration of such six (6) month and one day period (or,
if earlier, his death), any payments so withheld hereunder from the Employee
hereunder shall be distributed to the Employee.  For purposes of clarity, and
not by way of modification, any payments to be made to the Employee under
Section 5(b) of this Agreement are intended to satisfy the conditions for the
“severance exception” and/or the “short-term deferral rule” under the final
Treasury regulations interpreting Section 409A of the Internal Revenue Code.
 
13.           Section 280G Compliance.  Notwithstanding any other provision of
this Agreement, if any of the payments provided for in this Agreement, together
with any other payments which the Employee has the right to receive from the
Employer or any corporation which is a member of an “affiliated group” (as
defined in Section 1504(a) of the Internal Revenue Code without regard to
Section 1504(b) of the Code) of which the Employer is a member, would constitute
an “excess parachute payment” (as defined in Section 280G(b)(2) of the Code),
payments pursuant to this Agreement shall be reduced to the extent necessary to
ensure that no portion of such payments will be subject to the excise tax
imposed by Section 4999 of the Code.


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Employer has caused this Agreement to be executed by a duly
authorized officer and Employee has hereunto set his hand, effective as of the
date first written above.





 
EMPLOYER:
       
SOUTHERN CONNECTICUT BANCORP, INC.
 
THE BANK OF SOUTHERN CONNECTICUT, INC.
             
BY:
/s/ Carl R. Borelli
 
 
CARL R. BORRELLI
   
Chairman, Compensation Committee
             
EMPLOYEE:
 
           
BY:
/s/ Stephen V. Ciancarelli
   
Stephen V. Ciancarelli
                             














 
 
 

--------------------------------------------------------------------------------